DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on April 28, 2020.  It is noted, however, that applicant has not filed a certified copy of the TW109114251 application as required by 37 CFR 1.55.

Drawings
The drawings filed on May 20, 2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: applicant’s specification page 1, lines 16-18 recites “With reference to FIG. 1, a power supply unit 10 contains a supercapacitor module 12 and a rechargeable battery 14 which are connected parallelly”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Patent and Trademark Office no longer makes drawing changes.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

Information on How to Effect Drawing Changes
Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability.

Allowable Subject Matter
Claim(s) 1 – 20 are allowed.

The following is an examiner's statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “A) installing the supercapacitor module, wherein an open circuit remains between the rechargeable battery and the supercapacitor module, a voltage value of the supercapacitor module is 0, and the supercapacitor module is arranged in the power supply unit; B) judging, wherein the supercapacitor module is judged whether the supercapacitor module is satisfied with a protection condition, an external voltage is V1, a fully charging voltage of the supercapacitor module is V2, an ambient temperature value of an interior of the supercapacitor module is T1, and a safe temperature value of a respective supercapacitor is T2, wherein when V1 is more than V2 (V1>V2) or T1 is more than T2 (T1>T2), the supercapacitor module is satisfied with the protection condition, and when V1 is not more than V2 or T1 is not more than T2, the supercapacitor module is not satisfied with the protection condition; C) executing a protection mode, wherein when the supercapacitor module is satisfied with the protection condition, the protection mode is executed, wherein the open circuit occurs between the supercapacitor module and the rechargeable battery so that the supercapacitor module is not rechargeable and dischargeable electrically; and D) executing an operating mode when the supercapacitor module is not satisfied with the protection condition, wherein when a connection circuit between the supercapacitor module and the rechargeable battery occurs, the supercapacitor module is rechargeable and dischargeable electrically; wherein when the supercapacitor module is in the protection mode or the operating mode, the step B) is executed so as to further execute the protection mode or the operating mode based on a result of the step B).”
Claims 2 – 20 are allowed by dependence on claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

      							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836